DETAILED ACTION
Case Status
This office action is in response to remarks and amendments of 25 September 2020. Claims 2-21 have been examined. 

Claim Interpretation Notes
	STORY: As per paragraph 51 of the published specification, a story is any single item of content. No limits are placed on the nature or type of content; such a “story” can be a single character, binary data, a word, an image, a book, a painting, etc. 
	AVATAR: Paragraph 160 of the published specification provides an open ended statement: “As used herein, an avatar may refer to any depiction of a user (graphical or otherwise)” (emphasis added to highlight that this is not an explicit definition). Accordingly, an avatar can simply be text that is not required to be generated based on a user’s depiction.
	DEPICTION OF A USER: The specification provides no definitions. Based on the plain meaning of depiction, a user depiction is construed as a representation of a person in any form (e.g. textual, image, etc.). 
	USER DISPOSITION: Paragraph 325 provides the open ended statement “The user disposition may refer to an emotional state of the user and/or current user preferences or interests.” Based on the plain meaning of the word disposition, a user disposition can be a user’s tendency, preference, interests, state of mind, mood, attitude, inclination, etc. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Blattner et al., Pub. No.: US 20140082198 A1, hereinafter Blattner.

	As per claim 2, Blattner discloses a computer-implemented method performed by a computer system of one or more processors and at least one non-transitory computer-readable storage device (paragraph 147, 148) storing software instructions executable by the computer system to perform the method comprising: 
	obtaining, from a datastore, user profile information associated with a user (paragraphs 30, 52, 120, 123, 157-161), the user being associated with one or more stories (see mapping above including at least , and the user profile information including one or more graphical user avatars associated with the user, wherein each of the one or more graphical user avatars is a respective graphical depiction of the user (see mapping above including at least paragraphs 30, 34, 47, 65, 120); 
	receiving, from the user, user content for inclusion in a story (paragraph 29, last sentence, paragraph 33, 54, 65, 137, 138); 
	analyzing the received user content, and determining a disposition associated with the user (paragraph 33, 34, 47, 49, 51, 54, 55, 57, 65, 67, 137-138);
	modifying, based on the determined disposition and the one or more graphical user avatars, the appearance of a graphical user avatar associated with the user that is designated for public access (see mapping of previous limitation); and 
	enabling access, by other users, to the modified graphical user avatar (see paragraphs cited above including at least paragraphs 47-49, 63-67, 151). 

	As per claim 3, Blattner discloses The computer-implemented method of claim 2, wherein a disposition associated with the user is determined based on the received user content and the user profile information (see rejection of at least the analyzing limitation of claim 2). 

Blattner discloses The computer-implemented method of claim 2, wherein a disposition associated with the user is determined based, at least in part, on receiving, from the user, a manual setting of the disposition (see rejection of at least the analyzing limitation of claim 2 including at least paragraph 26, 55, 117).

	As per claim 5, Blattner discloses The computer-implemented method of claim 2, wherein determining a disposition associated with the user comprises: accessing the stories associated with the user, wherein each story was submitted by the user or each story includes a comment submitted by the user; identifying, based on analyses of the stories, descriptive tags or themes submitted by the user that are included in the accessed stories; and determining the disposition based on the identified descriptive tags or themes (see rejection of at least the analyzing limitation of claim 2 wherein at least the triggers and phonemes as disclosed in paragraphs 33, 67, 80 correspond to the claimed tags or themes).

	As per claim 6, Blattner discloses The computer-implemented method of claim 2, wherein determining a disposition associated with the user comprises: accessing the stories associated with the user, wherein each story was submitted by the user or each story includes a comment submitted by the user (see rejection of at least the 80); 
	obtaining information indicating times at which the user submitted the stories or comments (paragraph 80 discloses observing times at which messages are sent); 	
	determining, based on the indicated times, a time-distribution associated with submissions by the user (see rejection of above limitations – note the disclosure of determining whether many or few messages are sent during a period of time (i.e. a time-distribution associated with submissions by the user). Also, note that this teaching corresponds to the disclosure of at least paragraphs 286 and 294 of the published instant specification); and 	
	determining the disposition based on the determined time distribution (see rejection of above limitations including paragraph 80).

	As per claim 7, Blattner discloses The computer-implemented method of claim 6, wherein the disposition is determined to be negative based on the time distribution indicating a reduction in submissions, or wherein the disposition is determined to be positive based on the time distribution indicating an increase in submissions (see rejection of claim 6 including at least the last sentence of paragraph 80). 
	
Blattner discloses the computer-implemented method of claim 2, wherein the one or more graphical user avatars included in the user profile information are associated with respective dispositions, and wherein modifying a graphical user avatar comprises selecting a graphical user avatar from the one or more graphical user avatars that corresponds with the determined disposition (see rejection of claim 2 including at least paragraphs 54-57, 79-80).

	As per claim 9, Blattner discloses The computer-implemented method of claim 2, wherein modifying a graphical user avatar comprises one or more of modifying a color associated with the graphical user avatar, dynamically adjusting an appearance of the graphical user avatar to conform to the disposition, or adjusting a background of the graphical user avatar (see paragraph 33, 34, 47, 49, 51, 54, 55, 57, 65, 87, 67, 96 for multiple examples of all of the claimed types of modifying a graphical user avatar). 
	
	As per claim 10, Blattner discloses The computer-implemented method of claim 2, wherein enabling access to the modified graphical user avatar comprises updating a publicly accessible graphical user avatar associated with the user to correspond to the modified graphical user avatar, the publicly accessible graphical user (see at least rejection of the enabling access limitation of claim 2).

	As per claims 11-21, they are analogous to claims above and are therefore likewise rejected. As per the non-transitory computer storage media and system of claims 11 and 18 see Blattner, paragraphs 147 and 148.


Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In view of claim amendments, Blattner et al., Pub. No.: US 20140082198 A1 is relied upon to address the claims.  

Pertinent Prior Art
The following are pertinent prior art references made of record but not currently relied upon:

Kim
Graphic chatting with organizational avatars
20030156134; see paragraphs 7, 65, 90 

Brown et al.
Dynamically Manipulating An Emoticon or Avatar
20120059787; paragraphs 30-33

Yi
System and method for multiplexing media information over a network using reduced communications resources and prior knowledge/experience of a called or calling party
20040060067; paragraph 73




SYSTEM AND METHOD FOR REPRESENTATION OF ELECTRONIC MAIL USERS USING AVATARS
20090055484; paragraphs 45-52

Do et al.
Arrangements for controlling activites of an avatar
20090147008; paragraphs 14, 24, 28

Fujioka
Widgetized Avatar And A Method And System Of Creating And Using Same
20100131878; paragraphs 32-33

Bokor et al.

AUTOMATED AVATAR MOOD EFFECTS IN A VIRTUAL WORLD
20100146407; paragraphs 3-6, 26-30, 51-58





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED H HASAN/Primary Examiner, Art Unit 2154